UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2316



MICHAEL T. JOHNSON,

                                              Plaintiff - Appellant,

          versus


TUPPERWARE, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, District Judge.
(CA-98-3282-4-17AK)


Submitted:   February 8, 2001           Decided:    February 13, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael T. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael T. Johnson appeals from the district court’s order

dismissing his complaint in which he alleged that he was dis-

criminated against on the basis of race and age and that he was

denied the effective assistance of counsel during his Workers’

Compensation proceedings. We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we affirm

on the reasoning of the district court.     Johnson v. Tupperware,

Inc., No. CA-98-3282-4-17AK (D.S.C. filed Sept. 19, 2000; entered

Sept. 20, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2